IN THE SUPREME COURT, STATE OF WYOMING

                                        2013 WY 5

                                                                October Term, A.D. 2012

                                                                 January 16, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                    D-12-0009
v.

THOMAS E. BARNES, WSB #5-2087,

Respondent.


                              ORDER OF DISBARMENT

[¶1] This matter came before the Court upon a “Report & Recommendation for Order
of Disbarment,” filed herein December 3, 2012, by the Board of Professional
Responsibility for the Wyoming State Bar. The Court, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation, the Affidavit of Costs and
Expenses, and the file, finds that the Report and Recommendation should be approved,
confirmed, and adopted by the Court. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
“Report & Recommendation for Order of Disbarment,” a copy of which is attached
hereto and incorporated herein, shall be, and the same hereby is, approved, confirmed,
and adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, effective this date, the Respondent, Thomas
E. Barnes, shall be, and hereby is, disbarred from the practice of law in this state; and it is
further

[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Thomas E. Barnes, shall reimburse the Wyoming State Bar the
amount of $501.65, representing the costs incurred in handling this matter, as well as pay
an administrative fee of $500.00. Mr. Barnes shall pay the total amount of $1,001.65 to
the Clerk of the Board of Professional Responsibility on or before March 1, 2013; and it
is further

[¶5] ORDERED that, in accord with the Board of Professional Responsibility’s
recommendation, Mr. Barnes may petition for reinstatement following dismissal of the
pending criminal matter against him. However, in no event may Mr. Barnes petition for
reinstatement less two years from the date of this Order of Disbarment; and it is further

[¶6] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶7] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Disbarment, along with the incorporated Report &
Recommendation for Order of Disbarment, shall be published in the Pacific Reporter;
and it is further

[¶8] ORDERED that the Clerk of this Court shall docket this Order of Disbarment,
along with the Report & Recommendation for Order of Disbarment, as a matter coming
regularly before this Court as a public record; and it is further

[¶9] ORDERED that the Clerk of this Court cause a copy of the Order of Disbarment
to be served upon the Respondent, Thomas E. Barnes; and it is further

[¶10] ORDERED that the Clerk of this Court transmit a copy of this Order of
Disbarment to members of the Board of Professional Responsibility, and the clerks of the
appropriate courts of the State of Wyoming.

[¶11] DATED this 16th day of January, 2013.


                                               BY THE COURT:*

                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice

*Justice Davis took no part in the consideration of this matter. Retired Justice Michael
Golden participated by assignment.